UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


YAO RICHARD SOSSOU,                       
                            Petitioner,
                 v.                           No. 03-1241
JOHN ASHCROFT, Attorney General,
                       Respondent.
                                          
               On Petition for Review of an Order
              of the Board of Immigration Appeals.
                         (A76-924-742)

                  Submitted: September 8, 2003

                      Decided: November 19, 2003

        Before TRAXLER and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Petition denied by unpublished per curiam opinion.


                              COUNSEL

Edwin K. Fogam, Silver Spring, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, David M. McConnell, Deputy
Director, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        SOSSOU v. ASHCROFT
                             OPINION

PER CURIAM:

   Yao Richard Sossou, a native and citizen of Togo, petitions for
review from an order of the Board of Immigration Appeals. We have
reviewed the record provided by the parties and the decision of the
Board.

   Sossou challenges the negative credibility findings made by the
immigration judge and affirmed by the Board. We have reviewed the
immigration judge’s credibility determination and find it to be sup-
ported by specific, cogent reasoning and therefore entitled to substan-
tial deference. Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989). We
hold that the Board’s conclusion that Sossou failed to establish eligi-
bility for asylum is not manifestly contrary to the law or an abuse of
discretion. 8 U.S.C. § 1254(b)(4)(D) (2000).

   The standard for receiving withholding of removal is "more strin-
gent than that for asylum eligibility." Chen v. INS, 195 F.3d 198, 205
(4th Cir. 1999). An applicant for withholding must demonstrate a
clear probability of persecution. INS v. Cardoza-Fonseca, 480 U.S.
421, 430 (1987). As Sossou failed to establish entitlement to asylum,
he cannot satisfy the higher standard for withholding of removal.

   We accordingly deny the petition for review. We dispense with
oral argument because the facts and legal arguments are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                 PETITION DENIED